OFFICE OF THE ATTORNEY  GENERAL     OF TEXAS
                          AUSTIN




aonorable L. c. Meard
county Auditor
uell Gounty
belton, Texas

Dear Air. Lieardr




                                            cated by the Doard of
                                            hrtiClC 3185, il. C. S.

                                         OQ this departvlentupon
t&e above oubjeot
                                           Cc fioard of




                        equmt  wag granted, and from
                        orx~ationthe Sheri.fF*sdcpnrt-
                        ho patient from I;eltonto vii&-
                    xoulZ also state that the patient
     was never carrif?d to tAe asylnm at Austin but. re-
     Rained in ijellcounty, awaiting a reply ~to thirI??-
     quest that she bo sent to WLchita Falls.
           ~Since kc11 county is operating under tho Snl-
      ary system, mci the Qierifr   is ulloacd uileag? for
      the uso of his ccwa, a atatmcnt    was finbrAttedto
      the Lom&isioncr*s I;ourtror ixileali;c for trmofor-
      ring patient fro74licltonto %Lc!lltaI:~110mung
                  rrrIdleago. The court took exception
      ot11eritei:,s
rionorableL. c. Board - poge~g



     to the c;ileap?and only paid the Sheriff's de-
     partwcnt tilcagc tinthe patient    frcm AiUeIton to
     Austin ami return and not to ifichita   Balls.
          ~TO this deduction the sheriff has taken
     exception, antiwit1 you pLCaac advise ue if it
     is zi2umatorytllutc.heCounty pay the sheriff
     the aauitimal oilca::emtie in taking patient
     to Clchita Vzlls instt‘acl
                              of to Austints

           Article 3104 of the Revised Civil Statutes is as
follo~sr
            *The expenses of conveying all public
     patients to tiltasylum;shall be borne by the
     counties reupoctively from wM.ch they are
     sent1 and said counties shall pay the same
     upon tbo sworn aooounL of Lhe affiocr or per-
     son perfominF: such service, skowinc in detail
     tho actual expcnscs incurred in the trmspor-
     tation.    In case any public patient 16 poosess-
     ed of property sufficient for the purpose, or
     any person legally liable for his support is so
     possetisedof praperty, tttoc0unty paying the ex-
     penses of such transportation   shall Lie ontttled
     to rei~bursenlentout of the estate   nP the luna-
     tic or the property of the person legally liable
     for his support, rtllchmy bc rccovored by the
     county on stit brought thoreSor.*

           Article 3188 is aa foiiosst
             WTlloiroardOS Control shall divide the State
     into hospital districts, Iray change the districts
     fFOELti&e to t,iU, and r;lraLl    cIesif;nate
                                                 the State
     hospitals to vliiohinsane, Cpilcptic and ferble-
     nduiicii  porsOns frow each district ti+allbc adc!tt-
     teii anal~;,.rzgtransler ptlente   Srom ene institu-
     tion to mother.       All SUCh pCrSOns  within any such
     districts co~~ttcd,.ehall be comitted tn the
     StnLc ItospitaLcfosigmtcd Snr that Nstrict, 0~ to
     the Gnitcd State6 VMxrans’       Rd~~nistration or such
     other ajiencgor dopartmnt crf the lrnitrdStntcs as
     will ucccpt such insane pcrnrm fur care op treat-
     Jticnt.   lhc said !itatehoard of Control shall nlso
honorable t. C. Heard - page 3




       have authority to transfer any lc,qnllyconmitted
       patient Pros2a titaC0hospital to the United
       states Veterans* AG&xiatratltin or any other
       agerroy’
              or clepartr*c+nt0C the Cnltod States as
       will aocept such person uf unsound uiind for
       onrc or trcatibeut,and in case such transfer is
       or shall be nradc,the cooaxitWnt &nd transfer
       order Mali  ~WmititUte   legal authority b3r the
       restraint of such patient.by the United State5
       Veteranat Adn;inistrationor such other a.goncy
       or deportment of Lhe United Stntcs until the
       Co&t by which such patient was adjudged insans
       and coamltted sha3.lord,orsuch patient ra1aased.a

           The hoard Op Gantrol has duly divided the State lute
hospltai districts, according to vbich divialon Bell County is
in the Austin  Iristrictlro. 1.
           Under the Article laat above quotedI it va.a the duty
of the collir;Stti.ng
                   judge in tho case put by you to order the
patient cortitted to tho Auntin rather than the Wichita Falls
institution. Aifs failure, however, to do this, and his order
(as we understand fro&xyour letter)  cmndtting   her  to  Cichito
was not such an irregularity as to render the cosmittment ardor
void -- Limt is, it did not go to tha jurisdiction of the court,
but r;crelyto the rcSuLarity of his proceed+ngs.     This  irregular-
ity or error cannot be attacked collateralLy, but the order stnnds
as a salAd judgment or a court uE corpetent jurisdiction.
          It f01108s Lhnt the YherifP is entitled to coupcnsation
frOi the county for his sCrvicea in transporting the patient to
tiichitacouaty .

                                    Yet-y   truly   pours